                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    ELIZABETH A. BALLY,                             Case No. 18-cv-04954-CRB
                                   9                  Plaintiff,
                                                                                        ORDER DENYING MOTION FOR
                                  10           v.                                       SUMMARY JUDGMENT
                                  11    STATE FARM LIFE INSURANCE
                                        COMPANY,
                                  12
Northern District of California




                                                      Defendant.
 United States District Court




                                  13
                                              This case involves a dispute about language in a State Farm life insurance policy.
                                  14
                                       Policy at 10 (Dkt. 63-2); Compl. (Dkt. 1). Plaintiff Elizabeth Bally, on behalf of a class,
                                  15
                                       argues that State Farm violated its policy by calculating the Cost of Insurance by
                                  16
                                       considering factors other than those listed in the Policy. Compl. at ¶¶ 37-41. State Farm
                                  17
                                       has now moved for summary judgment as to all claims. Mot. (Dkt. 63). The Court now
                                  18
                                       DENIES State Farm’s Motion.
                                  19
                                       I.     BACKGROUND
                                  20
                                              The allegations in the Complaint are as follows. Bally purchased a flexible premium
                                  21
                                       adjustable insurance policy, Form 94030, from State Farm on April 8, 1994, on behalf of
                                  22
                                       her daughter. Compl. ¶¶ 11, 47; see also Mot. Exh. A (Dkt. 63-2) (“Policy”). This life
                                  23
                                       insurance policy “provide[s] policy owners a savings, or interest-bearing component that is
                                  24
                                       identified in the Policies and throughout this Complaint as the ‘Account Value.’ Under the
                                  25
                                       terms of the Policies, the Account Value consists of an interest-bearing account that
                                  26
                                       accumulates over time.” Compl. ¶ 19. “The money that makes up the Account Value is the
                                  27
                                       property of the policy owner and is held in trust by Defendant.” Id. ¶ 21.
                                  28
                                   1          The Account Value on after the effective date of the Policy is:
                                   2                 [T]he account value on the prior deduction date:
                                                     (1) plus 95% of any premiums received since the prior
                                   3                 deduction date,
                                                     (2) less the deduction for the cost of insurance for any increase
                                   4                 in the Basic Amount and the monthly charges for any riders
                                                     that became effective since the prior deduction date,
                                   5                 (3) less any withdrawals since the prior deduction date,
                                                     (4) less the current monthly deduction,
                                   6                 (5) plus any dividend paid and added to the account value on
                                                     the current deduction date, and
                                   7                 (6) plus any interest accrued since the prior deduction date.
                                   8   Policy at 9; Compl. ¶ 22.
                                   9          The Policy also describes a “Monthly Deduction” that State Farm withdraws from
                                  10   the account. Policy at 9; Compl. ¶¶ 25-26. This monthly deduction “is made each month,
                                  11   whether or not premiums are paid, as long as the cash surrender value is enough to cover
                                  12   that monthly deduction. Each deduction includes: (1) the cost of insurance, (2) the monthly
Northern District of California
 United States District Court




                                  13   charges for any riders, and (3) the monthly expense charge.” Policy at 9; see also Compl.
                                  14   ¶ 26. The “expense charge” is $5.00. Policy at 3; Compl. ¶ 27.
                                  15          The dispute in this case centers on the first component of the Monthly Deduction—
                                  16   the “cost of insurance,” or COI. The Policy states:
                                  17                 Cost of Insurance. This cost is calculated each month. The cost
                                                     is determined separately for the Initial Basic Amount and each
                                  18                 increase in Basic Amount. The cost of insurance is the monthly
                                                     cost of insurance rate times the difference between (1) and (2),
                                  19                 where:
                                                            (1) is the amount of insurance on the deduction date at
                                  20                        the start of the month divided by 1.0032737, and
                                                            (2) is the account value on the deduction date at the start
                                  21                        of the month before the cost of insurance and the
                                                            monthly charge for any waiver of monthly deduction
                                  22                        benefit rider are deducted.
                                                     Until the account value exceeds the Initial Basic Amount, the
                                  23                 account value is part of the Initial Basic Amount. Once the
                                                     account value exceeds that amount, if there have been any
                                  24                 increases in Basic Amount, the excess will be part of the
                                                     increases in order in which the increases occurred.
                                  25
                                       Policy at 10; see also Compl. ¶ 28
                                  26
                                              It then states: “Monthly Cost of Insurance Rates. These rates for each Policy year
                                  27
                                       are based on the Insured’s age on the Policy anniversary, sex, and applicable rate class.”
                                  28
                                                                                     2
                                   1   Id. at 10. The Policy also sets out a maximum monthly COI rate. Id. at 4, 10.
                                   2          The Complaint alleges that “[a]lthough the Policies authorize Defendant to use only
                                   3   certain, specified factors in determining Monthly Cost of Insurance Rates”—namely,
                                   4   “Insured’s age on the Policy anniversary, sex, and applicable rate class,” Policy at 10—
                                   5   “Defendant uses other factors, not authorized by the Policies, when determining those
                                   6   rates, including, without limitation: a. Expense experience; b. Persistency; c. Taxes; d.
                                   7   Profit; e. Investment Earnings; f. Capital and reserve requirements, and g. Other
                                   8   unspecified factors.” Compl. ¶ 37. In consequence, Plaintiffs urge that State Farm
                                   9   calculates the COI in violation of the Policy, and in doing so takes more money out of the
                                  10   Account Value than is permitted by the Policy. Id. ¶¶ 38-44.1 State Farm states, and
                                  11   Plaintiffs do not dispute, that State Farm never exceeded the maximum monthly cost of
                                  12   insurance rate. Mot. at 20; see generally Opp. (Dkt. 67).
Northern District of California
 United States District Court




                                  13          Bally sued on behalf of a class of “[a]ll persons who own or owned a universal life
                                  14   insurance policy issued by State Farm on Form 94030 in the State of California.” Compl.
                                  15   ¶ 47. Bally alleges claims for breach of contract (Counts I and II), Conversion (Count III),
                                  16   and seeks declaratory and injunctive relief (Count IV) under California law. Id. ¶¶ 57-82.
                                  17   State Farm has filed the instant Motion for Summary Judgment because, it argues, the
                                  18   language in the Policy does not require that the listed factors are exhaustive, that the
                                  19   breach of contract claims are time barred, and that the conversion claim is impossible
                                  20   under California law. Mot.; see also Reply (Dkt. 70). Plaintiffs oppose the Motion. Opp.
                                  21   This Court held a hearing on July 26, 2019. Minute Entry (Dkt. 73).
                                  22

                                  23

                                  24

                                  25   1
                                         State Farm states that it established the additional factors that went into the COI according to a
                                  26   number of different metrics, including the national Actuarial Standards of Practice, its own
                                       “proprietary mortality experience,” and an “asset share (actuarial model) to incorporate variables
                                  27   arising from its business experience (expenses, mortality, mix of business, premium patterns,
                                       persistency, investment returns, reserves, and taxes) to attempt to ensure solvency and profitability
                                  28
                                       targets would be met.” Mot. at 6-8.
                                                                                          3
                                       II.    LEGAL STANDARD
                                   1
                                              Summary judgment is appropriate “if the movant shows that there is no genuine
                                   2
                                       dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
                                   3
                                       Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986).
                                   4
                                              Because this Court sits in diversity, the applicable substantive law is the law of
                                   5
                                       California. See Mot. at 10-11; Opp. at 4; Compl. ¶¶ 8-9; 28 U.S.C. § 1332(d). Under
                                   6
                                       California law, “[i]nterpretation of an insurance policy is a question of law and follows the
                                   7
                                       general rules of contract interpretation.” MacKinnon v. Truck Ins. Exch., 31 Cal. 4th 635,
                                   8
                                       647 (2003), as modified on denial of reh’g (Sept. 17, 2003). The goal of such interpretation
                                   9
                                       is to “give effect to the ‘mutual intention’ of the parties.” Id. (citing Cal. Civ. Code
                                  10
                                       § 1636). A contract’s provisions are given their “ordinary and popular sense,” unless “used
                                  11
                                       by the parties in a technical sense or a special meaning is given to them by usage.” Id. at
                                  12
Northern District of California




                                       648 quoting (Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995), as modified on
 United States District Court




                                  13
                                       denial of reh’g (Oct. 26, 1995)); Cal. Civ. Code §§ 1638, 1644. “A policy provision will be
                                  14
                                       considered ambiguous when it is capable of two or more constructions, both of which are
                                  15
                                       reasonable. But language in a contract must be interpreted as a whole, and in the
                                  16
                                       circumstances of the case, and cannot be found to be ambiguous in the abstract.” Waller,
                                  17
                                       11 Cal. 4th at 18 (internal citation omitted). When a policy’s language is ambiguous, “the
                                  18
                                       ambiguity is resolved by interpreting the ambiguous provision in the sense in which the
                                  19
                                       promisor (insurer) reasonably believed at the time of making it, that the promisee (insured)
                                  20
                                       understood it.” Cooper Companies v. Transcon. Ins. Co., 31 Cal. App. 4th 1094, 1101
                                  21
                                       (1995). “In most circumstances, the ambiguous language therefore is construed in favor of
                                  22
                                       the insured.” Id.
                                  23
                                       III.   DISCUSSION
                                  24
                                              State Farm offers three arguments in favor of summary judgment: (A) that
                                  25
                                       Plaintiffs’ breach of contract claims are barred by the statute of limitations, (B) that the
                                  26
                                       conversion claim is barred under California law because such a claim cannot be based on
                                  27
                                       an alleged overcharge, and (C) on the merits, the “based on” clause permits State Farm to
                                  28
                                                                                      4
                                   1   calculate the COI by considering unlisted factors. Mot. at 12-25.
                                   2          A.     Breach of Contract: Statute of Limitations
                                   3          The statute of limitations for breach of contract in California is four years. Cal.
                                   4   Code Civ. Proc. § 337(1). And, under the “discovery rule,” “a cause of action . . . accrues
                                   5   when the plaintiff discovers or should have discovered all facts essential to his cause of
                                   6   action . . . ; this has been interpreted under the discovery rule to be when ‘plaintiff either
                                   7   (1) actually discovered his injury and its negligent cause or (2) could have discovered
                                   8   injury and cause through the exercise of reasonable diligence.’” Apr. Enterprises, Inc. v.
                                   9   KTTV, 147 Cal. App. 3d 805, 826 (Ct. App. 1983) (quoting Leaf v. City of San Mateo,
                                  10   104 Cal. App. 3d 398, 407 (Ct. App. 1980)). However, there is an exception to this rule
                                  11   where there has been a “secretive breach,” wherein the breach “was fraudulently concealed
                                  12   or misrepresented by defendant.” Perez-Encinas v. AmerUs Life Ins. Co., 468 F. Supp. 2d
Northern District of California
 United States District Court




                                  13   1127, 1135 (N.D. Cal. 2006) (citing Apr. Enterprises, Inc., 104 Cal. App. 3d at 832).
                                  14          State Farm argues that Bally’s claim for breach of contract is barred by California’s
                                  15   statute of limitations because she first entered the Policy in 1994, but only brought suit in
                                  16   2018. Mot. at 22-24. Policyholders received annual notices about their policy. Id. These
                                  17   “notices encouraged Plaintiff and every policy owner to ‘consider requesting more detailed
                                  18   information about your policy to understand how it may perform in the future.’” Id. at 23
                                  19   (quoting Root Dec’l Exh. 11 (Bally Dep. Exh. 3 (annual notice))). The notices that Bally
                                  20   received beginning in 1994 would have triggered the discovery rule, State Farm continues,
                                  21   because she received no different type of information between 1994 and when she retained
                                  22   an attorney in 2018. Id. at 23-24. So, it urges, if Bally “had a claim in 2018, she should
                                  23   have brought it earlier.” Id. at 24.
                                  24          Bally argues that because State Farm’s COI was calculated on the basis of
                                  25   undisclosed factors, and State Farm does not claim that a policyholder could have held
                                  26   found out that the COI was “based on” factors not listed in the Policy, even if she had
                                  27   inquired with State Farm after receiving an annual notice, Bally was not “on notice” in
                                  28   1994 and the discovery rule does not apply. Opp. at 23-24. Moreover, she argues, “unless
                                                                                      5
                                   1   there is a duty to inquire because the plaintiff is on notice of the facts, that further inquiry
                                   2   would reveal the underlying facts does not result in constructive knowledge of those facts.”
                                   3   Id. at 24; see also Baker v. Beech Aircraft Corp., 39 Cal. App. 3d 315, 321–22 (Ct. App.
                                   4   1974).
                                   5            State Farm replies “[a]ny person interested in learning the factors that actuaries
                                   6   need to consider in establishing non-guaranteed charges could discover them by reference
                                   7   to the publicly available Actuarial Standards of Practice.” Reply at 12. This, it argues,
                                   8   would have been “second nature to any trained actuary.” Id.
                                   9            Bally is correct. In California, “before a plaintiff may be held chargeable with want
                                  10   of diligence in failing sooner to discover the truth, he must have been under a duty to make
                                  11   the discovery.’” Baker, 39 Cal.App.3d at 321 (quoting 36 Cal. Jur. 2d, Notice, § 4, p. 417).
                                  12   So, “[t]o impute notice, the circumstances must be such that inquiry becomes a duty, and
Northern District of California
 United States District Court




                                  13   failure to make it is a negligent omission of duty.” Id. But, “[w]here no duty is imposed by
                                  14   law to make inquiry, and where, under the circumstances, a prudent man would not be put
                                  15   on inquiry, the mere fact that means of knowledge are open and not availed of does not
                                  16   operate to give constructive notice of the facts.’” Id. at 321-22 (quoting 36 Cal. Jur. 2d,
                                  17   Notice, § 4, p. 417); accord Weatherly v. Universal Music Publ’g Grp., 125 Cal. App. 4th
                                  18   913, 919 (2004).
                                  19            Here, there is no basis to conclude that the annual notices put Bally—or any
                                  20   policyholder—on notice that the COI was calculated “based on” unlisted factors. See
                                  21   generally Mot. Nor does State Farm offer any reason to conclude that a policyholder would
                                  22   have been on notice that State Farm was considering unlisted variables in calculation the
                                  23   COI. See generally Mot. And so State Farm’s statement that if Bally had hired a certified
                                  24   actuary, or were herself a “trained actuary,” Reply at 13, and had investigated the Policy,
                                  25   she would have discovered the basis for this instant suit is irrelevant. There was no duty on
                                  26   her to make an inquiry, and thus she was not on constructive notice of the COI calculation.
                                  27   See Baker, 39 Cal. App. 3d at 322. The claim for breach of contract is thus not barred by
                                  28   the statute of limitations.
                                                                                       6
                                              B.     Conversion Under California Law
                                   1
                                              State Farm next argues that Bally cannot state a cause of action for conversion
                                   2
                                       because, under California law, a conversion claim may not be based on an overcharge.
                                   3
                                       Mot. at 24-25; see also McKell v. Washington Mut., Inc., 142 Cal. App. 4th 1457, 1492
                                   4
                                       (2006). Bally’s claim amounts to an overcharge, it argues, because “State Farm was
                                   5
                                       authorized to take monthly deductions from her account,” and Bally, on State Farm’s view,
                                   6
                                       only objects to the amount of the deduction. Mot. at 25.
                                   7
                                              Bally responds that her claim is not that she was overcharged, but rather that State
                                   8
                                       Farm transferred funds that it should not have, because the account value belonged to the
                                   9
                                       policyholder, Compl. ¶ 21, and so when State Farm transferred funds without
                                  10
                                       authorization, that constituted conversion. Opp. at 25; see ESG Capital Partners, LP v.
                                  11
                                       Stratos, 828 F.3d 1023, 1038 (9th Cir. 2016) (permitting a conversion claim under
                                  12
Northern District of California




                                       California law to proceed because “an unauthorized transfer of funds is sufficient to
 United States District Court




                                  13
                                       constitute disposal of a plaintiff’s funds in a manner inconsistent with the plaintiff’s
                                  14
                                       rights.”).
                                  15
                                              Bally is, again, correct. Her claim for conversion is that “[b]y deducting Cost of
                                  16
                                       Insurance Charges and Expense Charges in unauthorized amounts from the Account
                                  17
                                       Values of Plaintiff and the Class,” State Farm converted Bally’s property. Compl. ¶ 71.
                                  18
                                       That claim—that State Farm took property that belonged to Bally—is distinct from a claim
                                  19
                                       that, as in McKell, a defendant was simply “overcharging for [its] services,” McKell, 142
                                  20
                                       Cal. App. 4th at 1467. While State Farm argues that “[a]ll of State Farm’s deductions were
                                  21
                                       authorized by the contract,” that is precisely the dispute—Bally argues that the deductions
                                  22
                                       were not authorized by the contract. Reply at 15; Compl. ¶ 71; Opp. at 24-25. Bally’s
                                  23
                                       conversion claim, thus, is not barred under California law.
                                  24
                                              C.     Meaning of “Based On”
                                  25
                                              Bally alleges that State Farm calculated the COI by considering factors other than
                                  26
                                       “the Insured’s age on the Policy anniversary, sex, and applicable rate class,” even though
                                  27
                                       the Policy says that “rates for each Policy year are based on the Insured’s age on the Policy
                                  28
                                                                                      7
                                   1   anniversary, sex, and applicable rate class,” Policy at 10, and thus that State Farm violated
                                   2   the Policy. See generally Compl. The crux of the dispute is whether the phrase “based on
                                   3   the Insured’s age on the Policy anniversary, sex, and applicable rate class” permits State
                                   4   Farm to consider factors other than those three listed. See Mot. at 12.
                                   5          To warrant summary judgment, State Farm must demonstrate that the Policy is
                                   6   unambiguous in permitting consideration of unlisted factors, because if the contract is
                                   7   ambiguous, “the ambiguity is resolved by interpreting the ambiguous provision in the
                                   8   sense in which the promisor (insurer) reasonably believed at the time of making it, that the
                                   9   promisee (insured) understood it.” Cooper Companies, 31 Cal. App. 4th at 1101. So, only
                                  10   if the Policy unambiguously supports State Farm’s view is State Farm entitled to summary
                                  11   judgment.
                                  12          This Court is not the first to have addressed this question. Last year, the District
Northern District of California
 United States District Court




                                  13   Court for the Western District of Missouri addressed precisely the same question—
                                  14   whether State Farm’s policy form 94030’s statement that monthly cost of insurance “rates
                                  15   for each Policy year are based on the Insured’s age on the Policy anniversary, sex, and
                                  16   applicable rate class” permits State Farm to calculate the COI based on factors other than
                                  17   the three listed. See Policy at 10. That court denied State Farm summary judgment. Vogt v.
                                  18   State Farm Life Insur. Co., 16-cv-04170-NKL No. 219 (Dkt. 67-4) (“Vogt”) (Opp. Exh. 4)
                                  19   (Dkt. 67-4). Bally argues that “the issues already decided in Vogt are on all fours with
                                  20   those here,” and so “this Court should follow Vogt.” Opp. at 7. The only difference
                                  21   between the cases, for the purposes of the instant motion, is that Vogt applied Missouri
                                  22   law, and here the claims sound in California law. Compare Vogt with Compl.
                                  23          To interpret a contract under California law, courts “look first to the language of the
                                  24   contract in order to ascertain its plain meaning or the meaning a layperson would
                                  25   ordinarily attach to it.” Fireman’s Fund Ins. Co. v. Superior Court, 65 Cal. App. 4th 1205,
                                  26   1212 (1997). However, if the meaning of a term, understood in the context of the policy
                                  27   “as a whole,” id., is nevertheless ambiguous, its meaning “is to be resolved by interpreting
                                  28   the ambiguous provision in the sense the insurer believed the insured would have
                                                                                      8
                                   1   understood it.” California Pac. Homes, Inc. v. Scottsdale Ins. Co., 70 Cal. App. 4th 1187,
                                   2   1192 (1999).
                                   3          The plain meaning of the key phrase at issue here, “based on,” is ambiguous. Some
                                   4   dictionaries, as State Farm points out, define “base” as the “main ingredient.” Mot. at 14
                                   5   (quoting Norem v. Lincoln Ben. Life Co., 737 F.3d 1145, 1149 (7th Cir. 2013)). But this
                                   6   definition is not uniform. Other dictionaries define “based,” or “based on,” in a way that
                                   7   indicates it may be exhaustive. For instance, Merriam-Webster defines “based” as “having
                                   8   a specified type of base or basis.” Based, Merriam-Webster’s Dictionary
                                   9   (https://www.merriam-webster.com/dictionary/based); accord The Am. Heritage College
                                  10   Dict. 113 (defining “based” as “[t]o find a basis for; establish”). Further, as the Supreme
                                  11   Court has repeatedly cautioned in the context of statutory interpretation, whether a term is
                                  12   ambiguous “does not turn solely on dictionary definitions of its component words.’” Yates
Northern District of California
 United States District Court




                                  13   v. United States, 135 S. Ct. 1074 (2015) (quoting Robinson v. Shell Oil Co., 519 U.S. 337,
                                  14   341 (1997) (alterations in original)). Dictionaries, thus, do not resolve this dispute.
                                  15          So, too, with the common usage of “based on.” As Bally identifies, “based on” is
                                  16   commonly used in a way that denotes that it is exhaustive. See Opp. at 10-11. And that is
                                  17   because, frequently, when the phrase “based on” refers to a non-exhaustive list, it is
                                  18   modified to read “based in part on” or “based primarily on.” Id. As Bally urges, if State
                                  19   Farm were correct that “based on” means only “based non-exclusively on,” then such
                                  20   additions “would be redundant.” Id. at 10. However, as Norem reasoned, “no one would
                                  21   suppose that a cake recipe ‘based on’ flour, sugar, and eggs must be limited only to those
                                  22   ingredients.” Norem, 737 F.3d at 1150; but see Fleisher v. Phoenix Life Ins. Co., 18 F.
                                  23   Supp. 3d 456, 471-73 (S.D.N.Y. 2014) (disagreeing with Norem because “[a] recipe is a
                                  24   list of ingredients that are combined to create something. In the cookbooks I read, recipes
                                  25   are exhaustive lists of all the ingredients needed to bake a cake . . . . The cakes they bake
                                  26   are ‘based on’ the ingredients listed in the recipe—they include those ingredients and none
                                  27   other.”); see also Reply at 10. “Based on,” then, can bear both an exclusive and a non-
                                  28   exclusive meaning in ordinary usage.
                                                                                      9
                                   1          Given that “based on” can bear either the meaning that Bally urges—that State
                                   2   Farm could calculate the COI based only on the listed factors, see Opp. at 4-5—or the one
                                   3   that State Farm urges—that State Farm could calculate the COI by considering other,
                                   4   unlisted, factors, too, see Mot. at 13-15—the Court agrees with Vogt that there is an
                                   5   ambiguity in the Policy’s language. See Vogt at 9.2
                                   6          The next question is whether the context of the Policy provides clarity that the
                                   7   words alone do not. Many courts to have considered the phrase “based on” in the context
                                   8   of insurance contracts have held that the phrase precluded the use of non-disclosed factors.
                                   9   Alleman v. State Farm Life Ins. Co., 334 F. App’x 470, 472 (3d Cir. 2009), Yue v.
                                  10   Conseco Life Ins. Co., 2011 WL 210943 at *10 (C.D. Cal. Jan. 19, 2011); Rosenbaum v.
                                  11   Philadelphia Life Ins. Co., 1994 WL 17118392 at *3 (C.D. Cal. Mar. 1, 1994); Jeanes v.
                                  12   Allied Life Ins. Co., 168 F. Supp. 2d 958, 974-75 (S.D. Iowa 2001), aff’d in part, rev’d in
Northern District of California
 United States District Court




                                  13   part on other grounds, 300 F.3d 938 (8th Cir. 2002); but see Norem v. Lincoln Ben. Life
                                  14   Co., 737 F.3d 1145, 1147 (7th Cir. 2013); Mai Nhia Thao v. Midland Nat. Life Ins. Co.,
                                  15   549 F. App’x 534, 538 (7th Cir. 2013). And others have held that the phrase was at least
                                  16   ambiguous in the context of insurance contracts. McDaniel v. Chevron Corp., 203 F.3d
                                  17   1099 (9th Cir. 2000); Dean v. United of Omaha Life Ins., 2007 WL 7079558, at *5 (C.D.
                                  18   Cal. Aug. 27, 2007); Fleisher, 18 F. Supp. 3d at 471; Vogt at 9. As these decisions have
                                  19   held, insurance policies that calculate COI “based on” listed factors do not unambiguously
                                  20   permit insurance companies to consider other, unlisted, factors.
                                  21          Nor is the Court persuaded by State Farm’s other arguments that (1) precedent
                                  22   forecloses, as a matter of California law, giving “based on” an exclusive meaning, Reply at
                                  23   7-11, or (2) it would be unreasonable to give the Policy Bally’s reading because it would
                                  24   preclude State Farm from earning a profit, Reply at 12-14.
                                  25          First, State Farm argues that, under California law, this case is controlled by
                                  26
                                       2
                                  27     State Farm contends that because Vogt is on appeal, it has no precedential value and this Court
                                       should not consider it. Mot. at 7. But Vogt is not, as a matter of precedent, binding on this Court
                                  28   even were it not on appeal. The Court considers this case for its reasoning, not its precedential
                                       value.
                                                                                         10
                                   1   Scheenstra v. California Dairies, Inc., 213 Cal. App. 4th 370 (2013), a breach of contract
                                   2   action against a dairy cooperative in which the plaintiff argued that the internal milk
                                   3   production quota was too low, in violation of the cooperative’s bylaws. Id. at 374-75; see
                                   4   Mot. at 13-15. Not so.
                                   5          The bylaw at issue in Scheenstra stated that “[i]n determining each member’s pro-
                                   6   rata share of net proceeds, the Association shall take into account and treat as lesser value
                                   7   milk delivered by the member in excess of the member’s internal production quota
                                   8   assigned by the Association based upon the member’s historical production over a
                                   9   representative period of years, if the Association, in its discretion, has implemented an
                                  10   internal production quota system.” Id. at 391-92 (emphasis added). The California Court of
                                  11   Appeals for the Fifth District interpreted “based upon” in favor of the defendants. Id. at
                                  12   401-02. It held that “based upon” “ordinarily does not mean the thing referred to as the
Northern District of California
 United States District Court




                                  13   base or basis is the exclusive or sole component,” and so:
                                  14                 [T]he phrase is not ambiguous in this regard—a quota can be
                                                     “based upon” historical production even if the quota takes into
                                  15                 account (i.e., makes an adjustment for) other information. In
                                                     other words, we conclude that the phrase “based upon” is not
                                  16                 reasonably susceptible to an interpretation that makes
                                                     “historical production” the exclusive factor in calculating the
                                  17                 quota. If the drafter had intended the quota to be based upon
                                                     historical production only, then the drafter should have
                                  18                 included an additional word or words indicating such a
                                                     restriction.
                                  19
                                       Id. at 401.
                                  20
                                              State Farm argues that under Scheenstra, as a matter of California law, “based on”
                                  21
                                       is nonexhaustive. Mot. at 13-15; Reply at 9-10. But Scheenstra does not compel that
                                  22
                                       conclusion. Crucially, a dairy cooperative contract is not an insurance contract. See Crane
                                  23
                                       v. State Farm Fire & Cas. Co., 5 Cal. 3d 112, 115 (1971) (California law imposes special
                                  24
                                       rules on insurance contracts, including strictly construing insurance policies against insurer
                                  25
                                       and reading policies as a layperson would). And, the specific type of contract at issue in
                                  26
                                       Scheenstra played a central role in that court’s analysis. Scheenstra, 213 Cal. App. 4th at
                                  27
                                       401. Scheenstra reasoned that a “production quota ‘based upon the member’s historical
                                  28
                                                                                     11
                                   1   production over a representative period of years’” could necessarily include other
                                   2   information because “when information about historical production is collected and
                                   3   examined, it contains more data than just the amount of production for a particular unit of
                                   4   time. The data also will reveal changes in the rate of production.” Id. at 47. As a result,
                                   5   “[w]hen this raw data about production levels and rates of increase are combined with
                                   6   knowledge of the dairy business and the production life of milk cows, it was possible to
                                   7   make reasonable projections about future production levels.” Id. So, “the member’s
                                   8   historical production over a representative period of years” necessarily included other,
                                   9   non-listed information. Id. In consequence, consideration of that included information
                                  10   relevant to future production levels could factor into the production quota because the
                                  11   quota was still “based on” the “historical production.” Id.
                                  12          That is not the case here. State Farm does not argue that the “Insured’s age on the
Northern District of California
 United States District Court




                                  13   policy anniversary, sex, and applicable rate class” yield additional information as did the
                                  14   historical production data in Scheenstra. See Policy at 10; see generally Mot.; Reply.
                                  15   Rather, State Farm says that it can consider separate and unrelated information like State
                                  16   Farm’s profit, investment earnings, and capital requirements. Compl. ¶ 37. Scheenstra,
                                  17   thus, does not control.3
                                  18          Second, State Farm argues that Bally’s interpretation is unreasonable because it
                                  19   would “unreasonably prohibit State Farm from considering actuarially necessary variables
                                  20   in determining the non-guaranteed rates prior to Policy” and thus require State Farm to not
                                  21   make a profit. Mot. at 15-19; see also Reply at 11-12.
                                  22          But, as Bally points out, State Farm does not explain why a reasonable policyholder
                                  23   would conclude that State Farm must make a profit from the COI, specifically, rather than
                                  24
                                       3
                                  25     The Court is also unpersuaded by the cases that State Farm cites that have, in contexts other than
                                       insurance policies, interpreted “based on” nonexclusively. Mot. at 13-14; Reply at 4; see also
                                  26   Koons v. United States, 138 S. Ct. 1783, 201 L. Ed. 2d 93 (2018) (criminal sentencing statute);
                                       Hughes v. United States, 138 S.Ct. 1765, 1776 (2018) (same); Abbit v. ING USA Annuity & Life
                                  27   Ins. Co., 252 F. Supp. 3d 999, 1019 (S.D. Cal. 2017), aff’d, 2019 WL 1995159 (9th Cir. May 6,
                                       2019) (annuity contract). Context is crucial to contract interpretation, see California Pac. Homes,
                                  28   Inc., 70 Cal. App. 4th at 1192, and so these cases have little bearing on the matter before the
                                       Court.
                                                                                         12
                                   1   the Policy as a whole. Opp. at 20. And, “the policy offers State Farm other ways to make
                                   2   money.” Id. Specifically, Bally urges that the Policy permits State Farm to deduct, in
                                   3   addition the COI, 5% of every premium paid as “premium expense charge,” as well as a
                                   4   $5.00 “monthly expense charge” and “monthly charges for any riders.” Policy at 3, 9; Opp.
                                   5   at 3; see also Witt Dec’l ¶ 16 (Dkt. 67-2); Compl. ¶ 22. Given these other expenses, most
                                   6   notably the 5% premium deduction, it would not be unreasonable for a policyholder to
                                   7   conclude that State Farm was making a profit from the Policy without necessarily
                                   8   concluding that it was also doing so from the COI calculation. See Crane, 5 Cal. 3d at 115
                                   9   (“The policy should be read as a layman would read it and not as it might be analyzed by
                                  10   an attorney or an insurance expert.”). As Vogt concluded, “[w]hile an insurance company
                                  11   would be expected to make a profit, the terms of the insurance policy at issue are so dense,
                                  12   a lay person would not understand that State Farm expected to derive profit from the COI.”
Northern District of California
 United States District Court




                                  13   Vogt at 8. This argument is thus also unpersuasive.
                                  14          Lastly, State Farm argues that there was no breach of contract because State Farm
                                  15   did not exceed the maximum monthly deduction. Mot. at 20-22. It urges that “[t]he plain
                                  16   language of the Policy does not impose any obligation on State Farm to charge a COI rate
                                  17   lower than the maximum. The Policy specifically accords State Farm discretion to charge
                                  18   lower COI rates: ‘We can charge rates lower than those shown.’” Id. at 20 (quoting Policy
                                  19   at 10). Because State Farm did not exceed those maximum COI rates, it argues, “[a]s a
                                  20   matter of law, therefore, there is no breach of the COI rates provision.” Id. at 21.
                                  21          The trouble with this argument is that it would, if accepted, render completely
                                  22   superfluous the COI calculation provision. If the only limit on the COI that State Farm
                                  23   charged were the COI maximum rates, then there would be no reason why the Policy
                                  24   would have included a list of COI factors. See Dean, 2007 WL 7079558, at *5 (rejecting
                                  25   similar argument because that interpretation would “render the provision linking the COI
                                  26   charge to the specified factors superfluous—why would the Policy specify certain factors
                                  27   used to compute the charge if it could be set at [the insurance company’s] whim?”); see
                                  28   also United Farmers Agents Assn., Inc. v. Farmers Grp., Inc., 32 Cal. App. 5th 478, 495
                                                                                     13
